 Exhibit 10.32

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this "Agreement'') is made as of the ____day of
February, 2014 (effective date) by and among TROY HOLDINGS INTERNATIONAL, INC.,
an Ontario Canada corporation (the “Seller"), and TELECORP PRODUCTS. INC., a
Michigan corporation. (herein referred to as the "Company"), and Troy Inc.
(“Shareholder") (as to Sections 8.01 and 8.02 only), and EPAZZ. INC., an
Illinois corporation or its nominee (herein referred to as “Purchaser "). each
sometimes referred to herein as a ”Party“ and collectively the “Parties."

 

RECITALS

 

1. The Seller is the sole shareholder of the Company and as such owns 1,400
shares of the no par value common stock of the Company (the "Shares"),
representing all of the issued and outstanding securities of the Company.

 

2. The Seller desires to sell, assign, transfer unto Purchaser all of the right,
title and interest in and to the Shares on the terms and subject to the
satisfaction of all of the conditions set forth herein (the “Transaction").

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Seller and Purchaser do hereby agree as follows:

 

ARTICLE I

SALE AND TRANSFER OF SHARES; CLOSING

 

Section 1.01 INCORPORATION OF RECITALS

The recitals set out in the above paragraph are hereby restated and specifically
incorporated into this Agreement.

 

Section 1.02 SALE

Upon the terms and subject to the conditions of this Agreement, Seller shall
sell, assign, transfer and set over to the Purchaser and Purchaser will
purchase. all of the right, title and interest of the Seller in and to the
Shares, free and clear of all liens and claims.

 

Section 1.03 PURCHASE PRICE

The purchase price (“Purchase Price") for the Shares shall be Three Hundred
Twenty Thousand Dollars (US $320,000.00) and shall be payable to Seller, as
follows:

 

a.Forthwith after the full execution of this Agreement and in any event, prior
to any site visit as contemplated in paragraph 4.01 herein, Purchaser shall
deposit the sum of Twenty-Five Thousand Dollars (US $25,000.00) to be held by
the attorney for Seller "In Trust," subject to the terms of this Agreement. At
Closing, the Deposit will be a credit to Purchaser against the Purchase Price.

 



1

 

 



b.At Closing. Purchaser shall make a payment of One Hundred Seventy-Five
Thousand Dollars (US $175,000.00) (exclusive of the Deposit) to Seller.

c.At Closing. Purchaser shall further deliver to Seller an executed promissory
note in the amount of One Hundred Twenty Thousand Dollars (US $120,000.00) which
promissory note shall provide for six (6) equal monthly payments commencing
thirty (30) days after Closing in the form attached hereto as Schedule A (the
-Promissory Note").

d.The Promissory Note shall provide for no interest (except upon default, in
which case the interest rate shall be 10% p.a.) and contain a right of setoff.
The Promissory Note shall be secured by a subordinate pledge of the Shares
(subordinate only to the line of credit with the Bank of the Company from time
to time).

 

The Purchase Price shall be subject to adjustment based on any decrease in the
Working Capital (as that term is hereinafter defined) of the Company between
September 30, 2013 and the Closing Date. The September 30, 2013 Balance Sheet is
annexed hereto as Schedule B. Prior to Closing, Seller's accountants shall
prepare an update of the Balance Sheet, as of the close of business on the day
prior to Closing (the "Closing Balance Sheet"). Working Capital shall mean, for
the purposes of the Transaction, the difference between the value of the
Company's assets as shown on the Balance Sheet. and the value of the Company's
liabilities, as shown on the Balance Sheet. The Closing Date Working Capital
shall mean the value of the Company's assets as shown on the Closing Date
Balance Sheet less the value of the Company's liabilities, as shown on the
Closing Date Balance Sheet. The Working Capital Adjustment shall mean, a dollar
for dollar decrease in the Purchase Price in the event that the Closing Date
Working Capital shall be less than the Working Capital. Any such decrease shall
be deducted from the payments under the Promissory Note.

 

Section 1.04 CLOSING

The completion of the Transaction will take place on or prior to February 28,
2014, or at the option of Purchaser, three (3) business days following the
expiry or waiver of the Due Diligence Period (as hereinafter defined). with no
Notice of Disapproval (as hereinafter defined) having been issued by the
Purchaser or at such other time, date or place as the Seller and Purchaser may
otherwise agree in writing (hereinafter the "Closing" or "Closing Date”).

 

Section 1.05 CLOSING OBLIGATIONS

At Closing, Seller will deliver to Purchaser (a) the certificate(s) representing
the Shares. duly endorsed or accompanied by stock powers duly endorsed and (b)
any and all other documentation necessary to effect the sale and transfer of the
Shares to the Purchaser. At Closing, the Purchaser will deliver to Seller the
cash consideration (by way of bank draft or wire transfer) in accordance with
Section 1.03, the Promissory Note, the Security Agreement, and any other
documentation reasonably necessary to carry out the purposes and intent of this
Agreement.

 



2

 

 



ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY

 

The Seller hereby represents and warrants to the Purchaser, as of the date
hereof and as of the Closing Date. as follows:

 

Section 2.01 ORGANIZATION AND GOOD STANDING

 

a.The Company is a Michigan corporation duly organized, existing and in good
standing under the laws of the State of Michigan. The Company has all requisite
power and authority, corporate or otherwise, to conduct its business as it is
now being conducted, to own and operate their assets and to perform all of its
obligations under applicable contracts.

b.Seller shall deliver to Purchaser copies of the Organizational Documents of
the Company. as currently in effect. during the Due Diligence Period.

c.Seller is an Ontario Canada corporation. duly organized, existing and in good
standing under the laws of Ontario Canada.

 

Section 2.02 CAPITALIZATION/COMMON STOCK AND OWNERSHIP

There are Five Thousand (5,000) shares of common stock authorized and One
Thousand Four Hundred (1,400) shares of issued common stock (the "Shares") of
the Company, which Shares are solely held by Seller. All of the Shares have been
duly authorized and validly issued and constitute all of the capital stock of
the Company. The Shares transferred by the Seller to Purchaser will be free and
clear of liens. The Seller has full legal right to sell, assign and transfer the
Shares to Purchaser and will deliver to Purchaser certificates representing the
Shares, transfer good and indefeasible title to the Shares to Purchaser, free
and clear of liens. There are no outstanding or authorized subscriptions,
options, warrants, calls, rights or other similar contracts, including rights of
conversion or exchange under any outstanding debt or equity security or other
contract, to which any of the capital stock of the Company will he subject or
obligating the Seller and/or the Company to issue, deliver or sell, or cause to
be issued, delivered or sold. any other shares of capital stock of the Company
or any other debt or equity securities convertible into or evidencing the right
to subscribe for any such shares of capital stock or obligating the Seller
and/or the Company to grant, extend or enter into any such contract. There are
no voting trusts, proxies or other contracts to which Seller and/or the Company
is a party or is bound with respect to the voting of any shares of capital stock
of the Company.

 

Section 2.03 AUTHORITY

The Seller. the Shareholders and the Company have the absolute and unrestricted
right, power, authority and capacity to execute and deliver this Agreement. This
Agreement constitutes the legal, valid and binding obligation of the Seller and
the Shareholders, enforceable against Seller and the Shareholders in accordance
with its terms.



3

 



Section 2.04 NO CONFLICT

The execution and delivery by the Seller of this Agreement and the consummation
of the transaction contemplated herein, does not and shall not directly or
indirectly (with or without the lapse of time or the giving of notice or
otherwise):

 

a.contravene. conflict with, or result in a violation of. any law or give any
governmental body or other person the right to challenge any of the transactions
contemplated herein or to exercise any remedy or obtain any relief under, any
Legal Requirement or any Order to which the Company or Seller, or any of the
assets owned or used by the Company, may be subject;

b.contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any governmental body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any governmental authorization or any
writ, injunction, order, judgment or decree of any governmental authority or any
contract that is held by the Company or that otherwise relates to the business
of. or any of the assets owned or used by, the Company;

c.cause Purchaser or the Company (after Closing) to become subject to. or to
become liable for the payment of any taxes for the period prior to the Closing;

d.cause any of the assets owned by the Company to be reassessed or revalued by
any taxing authority or other governmental body; or

e.contravene, conflict with. or result in a violation or breach of any provision
of, or give any person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any contract.

 

Section 2.05 CONSENTS AND APPROVALS

No governmental approvals, notifications, filings or registrations to or with
any governmental authority or any other person is or will be necessary for the
valid execution and delivery by Seller or Company of this Agreement (including
the Closing Documents for the consummation of the transactions contemplated
herein), or the enforceability hereof.

 

Section 2.06 LIABILITIES

A true and correct itemization of all of Seller's liabilities, including without
limitation, all amounts to be owed to employees in respect of their employment
prior to the Closing Date (including without limitation, accrued vacation pay)
is set forth in Schedule D. The Purchaser shall be responsible to disclose
liabilities, at Closing not to exceed a total of $50,000.00 (the "Liability
Limit"); (inclusive of all tax liabilities whether federal (U.S. or Canada),
state or local), whether or not reflected in the Closing Balance Sheet of the
Company, shall be the responsibility of the Seller. If the total liabilities of
the Company exceed $50,000, the Purchaser shall forthwith provide documents
evidencing such liabilities in excess of the Liability Limit (the "Excess
Liabilities" or individually, an "Excess Liability") to the Seller who shall
have the opportunity to settle or challenge each Excess Liability, failing which
the Purchaser shall be entitled to deduct the amount of the Excess Liabilities
from payments otherwise due to the Seller under the Promissory Note described in
paragraph 1.03 d. herein unless the Seller has settled and paid the same.
Further, the parties agree that all debt owed by the Company to either the
Seller. its shareholder, or any affiliates of any of the foregoing shall be
released (whether paid or forgiven). at or prior to Closing. Seller agrees to
provide documentation to Purchaser, in form reasonably acceptable to Purchaser,
evidencing such release. For the purposes of this Agreement, "deferred revenues"
shall not he considered to be liabilities of the Company and shall not be
included in the 'Liability Limit' calculations. Seller shall hold harmless
Purchaser against liabilities over the Excess Liabilities, including without
limitation, all costs, expenses and attorneys' fees associated therewith.



4

 

 





Section 2.07 TAXES

The Company has filed or will cause to be filed all tax returns that were
required to be filed by or with respect to them, pursuant to legal requirements,
including without limitation, United States Federal income tax withholding tax.
and any State of Michigan taxes and shall indemnify the Purchaser against all
such liabilities for the time period through the date of Closing except such
obligations not yet due and payable for which appropriate provision shall have
been made by payment into escrow, held by Seller's attorney, for such amounts as
set forth for such taxes in the Closing Balance Sheet. Any liability in excess
of the escrowed amount shall remain the responsibility of Seller.

 

Section 2.08 RESIGNATION OF OFFICERS/DIRECTORS

The Seller shall cause the resignation of all of the Officers/Directors of the
Company executing and delivering the requisite documentation necessary to affect
said resignation at Closing. Furthermore. the Seller agrees to assist the
Purchaser with the change in the authorized signatories on the bank accounts of
the Company and any other procedures necessary to affect the transfer of the
rights associated with the operations of the Company from the Seller to the
Purchaser as is reasonably requested of Seller.

 

Section 2.09 FINDERS/BROKERS

The parties acknowledge that the Seller has retained the services of a Broker.
who shall be compensated by the Seller upon the completion of the transaction
(the "Seller's Broker"). Except for the Seller's Broker, no other broker, finder
or financial advisor has acted for Seller in connection with this Agreement or
the transactions contemplated hereby or thereby, and no other broker, Finder or
financial advisor is entitled to any broker's, finder's or financial advisor's
fee or other commission in respect thereof based in any way on any contract with
Seller, and Seller agrees to indemnify, defend and hold Purchaser harmless from
and against all claims, demands, actions, liabilities, damages, costs and
expenses (including reasonable attorneys' fees) arising from a claim for a fee
or commission made by any broker, finder or financial advisor claiming to have
acted by or on behalf of Seller in connection with this Agreement.

 

Section 2.10 LITIGATION

Except as set forth on Exhibit C attached hereto and incorporated herein, there
are no claims pending or, to the knowledge of the Seller and the Company,
threatened against or affecting the Company or any of its assets, liabilities
and properties before or by any governmental authority or any other person. The
Seller and the Company have no knowledge of any claim, which alone or in the
aggregate: (a) could reasonably be expected to result in any liability with
respect to the Company; or (b) seeks to restrain or enjoin the execution and
delivery of this Agreement or the consummation of any of the transactions
contemplated hereby or thereby. There are no judgments or outstanding orders,
injunctions, decrees, stipulations or awards against either of the Company or
any of their assets and properties.

 



5

 

 



Section 2.11 DISCLOSURE

The schedules. documents, exhibits, reports, certificates and other written
statements and information furnished by or on behalf of Seller and/or the
Company to the Purchaser do not contain any material misstatement of fact or
omit to state a material fact necessary in order to make the statements
contained therein, not misleading. To the best of their knowledge and belief,
without having conducted any independent inquiry, Seller and the Company have
not withheld any fact known to them which has or is reasonably likely to have a
material adverse effect with respect to the Company, this Agreement or the
transactions contemplated herein.

 

Section 2.12 OWNERSHIP

The Seller represents and warrants that Seller owns all of the Shares that are
subject to this Agreement. which Shares represent all of the outstanding
securities of the Company.

 

Section 2.13 LABOR AND EMPLOYMENT AGREEMENTS AND EMPLOYEE BENEFIT PLANS

 

a.The Company is not a party to any collective bargaining agreement and other
labor agreement or employment agreement or any ERISA or NON-ERISA Plans, except
as set forth on Exhibit D.

b.All obligations of the Company (whether arising by operation of law. by
contract, by past custom or otherwise). for salaries, vacation and holiday pay,
sick pay, bonuses and other forms of compensation payable to the officers.
directors or other employees of the Company in respect of the services rendered
to the Company have been paid through the date of Closing.

 

Section 2.14 THE MINUTE BOOK

The minute books and other similar records of the Company will be delivered to
Purchaser during the Due Diligence Period and contain a true and complete record
of all action taken at all meetings and by all written consents in lieu of
meetings of the shareholders, the boards of directors and committees of the
boards of directors of the Company. The stock transfer ledgers and other similar
records of the Company will be delivered to Purchaser during the Due Diligence
Period and accurately reflect all record transfers prior to the execution of
this Agreement in the capital stock of the Company.

 

Section 2.15 BANK ACCOUNTS

The list of bank accounts of the Company will be delivered to Purchaser during
the Due Diligence Period and contain an accurate and complete list of (i) the
names and addresses of each bank in which the Company has an account; (ii) the
account numbers of such accounts; and (iii) the authorized signatories and
amounts for such accounts.



6

 

 

 



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

The Purchaser hereby represents and warrants to the Seller, as of the date
hereof and as of the Closing, as follows:

 

Section 3.01 ORGANIZATION AND GOOD STANDING

The Purchaser is an Illinois corporation duly organized. existing and in good
standing under the laws of the State of Illinois.

 

Section 3.02 AUTHORITY

The Purchaser has the absolute and unrestricted right, power, authority and
capacity to acquire the Company and execute and deliver this Agreement. This
Agreement constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against Purchaser in accordance with its terms. The Purchaser has
duly executed and delivered this Agreement.

 

Section 3.03 NO CONFLICT

The execution and delivery by Purchaser of this Agreement and the consummation
of the transaction contemplated herein does not and shall not, by the lapse of
time, the giving of notice or otherwise in any way constitute a violation of any
law or a breach of any document binding on the Purchaser.

 

Section 3.04 CONSENTS AND APPROVALS

No governmental approvals, notifications, filings or registrations to or with
any governmental authority or any other person is or will be necessary for the
valid execution and delivery by Seller or Company of this Agreement, including
the closing documents for the consummation of the transactions contemplated
herein. or the enforceability hereof other than those which have been obtained
or made and arc in full force and effect.

 

ARTICLE IV

CONTINGENCIES

 

Section 4.01 DUE DILIGENCE

This Agreement and the Purchaser's obligation to close. are contingent upon the
Purchaser's approval of the condition of the Company on or prior to the date
that is five (5) days after the full execution hereof unless sooner waived by
Purchaser (the "Due Diligence Period"). During the Due Diligence Period.
Purchaser shall have the right to inspect the Company and to conduct such
investigations of the Company and its business operations, as may be necessary,
at its sole cost and expense during normal business hours in cooperation with
one or representative(s) of the Seller and acting reasonably. Without limitation
of the foregoing, Purchaser or Purchaser's accountants or both may review the
financial data of Seller reasonably requested by Purchaser, and all contracts of
the Company. If Purchaser does not approve the condition of the Company,
Purchaser shall give Seller a notice of disapproval (the 'Notice of
Disapproval-) before expiration of the Due Diligence Period, in which event this
Agreement shall be deemed terminated and null and void and the Purchaser's
deposit shall be returned to it without interest or deduction. If no Notice of
Disapproval shall have been received by the Seller or otherwise by the Seller's
attorney by the close of business on the final day of the Due Diligence Period,
the Purchaser shall be deemed to have accepted the condition of the Company in
every respect and this Agreement shall become final and binding on the Parties
in accordance with its terms.

 



7

 

 



ARTICLE V

 


COVENANTS

 

Section 5.01 FURTHER ASSURANCES

The Parties agree that from time to time. whether before, at or after the
Closing, each of them will take such other action as reasonably necessary to

 

a.furnish, upon request to each other. such information as either may reasonably
request:

b.execute, acknowledge and deliver such contracts, deeds, or other documents as
may be reasonably requested and necessary or appropriate to carry out the
purposes and intent of this Agreement; or

c.to effect or evidence the transfer to the Purchaser of the Shares held by or
in the name of the Seller.

 

Section 5.02 CONDUCT OF BUSINESS

The Seller and the Company, except as otherwise specifically set forth herein,
from the date of execution of this Agreement to immediately prior to the Closing
or earlier termination of this Agreement, shall (a) not take or perform any act
or refrain from performing any act which would have resulted in a breach of the
representations and warranties set forth in Article II; (b) not enter into any
agreement, or extend an existing agreement that will survive after the Closing,
outside the ordinary course of business; (c) not sell, pledge, lease, license or
otherwise transfer any assets or properties, including without limiting the
foregoing, all of the telephone and fax numbers, domain names and intellectual
property of the Company: (d) not incur any liabilities, pledge, sell or dispose
of any asset outside of the ordinary course of business with a value greater
than $5.000.00 (excluding accounts receivable, reoccurring trade payables,
monthly rent for the business premises. and inventory in the normal course of
business); (e) not make any payments or distributions of assets or properties to
Seller or its shareholder, or the Company, except as may be necessary to make
any nonmaterial adjustment to the Company's pre-Closing Working Capital; and (f)
conduct their business only in the ordinary course. and shall not have paid any
bonus or salaries other than which were paid in the ordinary course and approved
prior to the parties' execution of this Agreement.



8

 

 



 

Section 5.03 PUBLIC ANNOUNCEMENTS

Except as required by law, without the prior written approval of the other
party, neither Party will issue, or permit any agent or affiliate thereof to
issue, any press release or otherwise make or permit any agent or affiliate
thereof to make, any public statement or announcement with respect to this
Agreement or the transactions contemplated herein.

 

Section 5.04 CONSULTING Intentionally Deleted.

 

ARTICLE VI



CONDITIONS

 

Section 6.01 CONDITIONS TO OBLIGATIONS OF EACH OF THE PARTIES

The respective obligations of each party to consummate the transactions
contemplated hereby shall be subject to the fulfillment at or prior to the
Closing of the following conditions:

 

a.no preliminary or permanent injunction or other order, decree or ruling which
prevents the consummation of the transactions contemplated by this Agreement
shall have been issued and remain in effect;

b.no claim shall have been asserted, threatened or commenced and no law shall
have been enacted, promulgated or issued which would reasonably be expected to

(i)prohibit the purchase of, payment for or retention of the Shares by Purchaser
or the consummation of the transactions contemplated by this Agreement or

(ii)make the consummation of any such transactions illegal; and

c.all approvals, if any, legally required for the consummation of the
transactions contemplated by this Agreement shall have been obtained and be in
full force and effect at the Closing.

 



9

 

 



Section 6.02 CONDITIONS PRECEDENT TO SELLER OBLIGATIONS TO CLOSE

The obligations of Seller to consummate the transactions contemplated hereby
shall be subject to the fulfillment at or prior to the Closing Date of the
following additional conditions, except as Seller may waive in writing:

 

a.Purchaser shall have complied with and performed in all material respects all
of the terms, covenants, agreements and conditions contained in this Agreement
which are required to be complied with and performed on or prior to Closing; and

b.the representations and warranties of Purchaser in this Agreement shall have
been true and correct on the date hereof and such representations and warranties
shall be true and correct on and at the Closing (except those, if any, expressly
stated to be true and correct at an earlier date), with the same force and
effect as though such representations and warranties had been made on and at the
Closing.



 



Section 6.03 CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser to consummate the transactions contemplated herein
shall be subject to the fulfillment at or prior to Closing of the following
additional conditions, except as Purchaser may waive in writing:

 

a.the Seller and the Company shall have complied with and performed in all
material respects all of the terms, covenants, agreements and conditions
contained in this Agreement which are required to be complied with and performed
on or prior to Closing; and

b.the representations and warranties of Seller and the Company in this Agreement
shall have been true and correct on the date hereof and such representations and
warranties shall be true and correct on and at the Closing (except those, if
any, expressly stated to be true and correct at an earlier date), with the same
force and effect as though such representations and warranties had been made on
and at the Closing.

 

Section 6.04 EXISTING BUSINESS PREMISES AND EMPLOYEES

The Purchaser may move the business of the Company to Chicago, Illinois on or
after the Closing. The Purchaser shall have responsibility for the Company's
existing business premises, located at 2000 E. Oakley Park Road. Suite #101,
(the "Premises") for the period from the day after the Closing to March 31,
2014, being the last day of the existing lease, or thereafter if Purchaser shall
fail to vacate the Premises in a timely fashion. Purchaser shall discharge any
and all remaining obligations that the Company may have to its landlord or
otherwise arising under its lease with the landlord, and any and all costs
associated with terminating such lease shall be paid by Purchaser. Seller shall
be responsible for all payroll costs through and including the date of Closing.

 



10

 

 



ARTICLE VII

 

INDEMNIFICATION

 

Section 7.01 INDEMNIFICATION OF SELLER

Subject to the terms and conditions of this Article 7 and subject to paragraph
6.04 herein, Purchaser agrees to indemnify, defend and hold harmless Seller.
from and against any and all claims, liabilities and losses, including without
limitation, reasonable attorney's fees, which may be imposed on, incurred by or
asserted against, arising out of or resulting from. directly or indirectly:

 

a.the material inaccuracy of any representation or breach of any covenant or
warranty of Purchaser contained in or made pursuant to this Agreement which was
not disclosed to Seller in writing prior to the Closing; provided that no such
notification shall be deemed to waive or abrogate any right of Seller with
respect to conditions to Closing in Section 6.01;

b.the breach of any covenant or agreement of Purchaser contained in this
Agreement; or

c.any claim to fees or costs for alleged services by a broker, agent, finder or
other person claiming to act in a similar capacity at the request of Purchaser
in connection with this Agreement; provided, however, that Purchaser shall not
be liable for any portion of any claims, liabilities or losses resulting from a
material breach by Seller. of any of its obligations under this Agreement or
from Seller's negligence, fraud or willful misconduct.

 

Section 7.02 INDEMNIFICATION OF PURCHASER

Subject to the terms and conditions of this Article 7, from and after the
Closing, Seller agrees to indemnify, defend and hold harmless the Purchaser from
and against any and all claims, liabilities and losses, including without
limitation, reasonable attorney's fees, which may be imposed on, incurred by or
asserted against any Purchaser arising out of or resulting from, directly or
indirectly:

 

a.the material inaccuracy of any representation or breach of any covenant or
warranty of the Seller or the Company contained in or made pursuant to this
Agreement which was not disclosed to Purchaser in writing prior to the Closing:
provided that no such notification shall be deemed to waive or abrogate any
right of Purchaser with respect to conditions to Closing in Section 6.02:

b.the breach of any covenant or agreement of Seller or the Company contained in
this Agreement:

c.the conduct of the business of the Company prior to the Closing except for
liabilities of the Company in the normal course not to exceed $50.000.00. For
the purpose of this transaction "deferred revenue' will not be considered as
liability: or

d.any claim to fees or costs for alleged services rendered by a broker, agent,
finder or other person claiming to act in a similar capacity at the request of
the Seller in connection with this Agreement; provided, however, that Seller and
the Company shall not be liable for any portion of any claims, liabilities or
losses resulting from a material breach by Purchaser of its obligations under
this Agreement or from Purchaser's negligence, fraud or willful misconduct.

 



11

 

 



ARTICLE VIII

 

RESTRICTIVE COVENANTS

 

Section 8.01 NONDISCLOSURE OF PROPRIETARY PROPERTY

As a material part of the consideration given and received by the parties:

 

a.Seller and Shareholder, jointly and severally among Seller and Shareholder and
by and between Shareholders, acknowledge and agree that in the course of
ownership of the Company that Seller and Shareholder have acquired and/or the
Company has and will continue to provide both Seller and Shareholder with, or
access to information regarding the business, procedures, activities and
services of the Company, including but not limited to, memorandum, files, forms,
techniques, methods and procedures, programs, customer accounts and customer
lists, supplier lists, costs and prices of the Company, and customer needs,
requirements and business affairs (hereinafter referred to collectively as the
-Proprietary Property-) as is necessary or desirable to assist him in his
activities on behalf of the Company.

b.Seller and Shareholder hereby acknowledge that the Proprietary Property is the
sole and exclusive property of the Company that the Proprietary Property is a
valuable, special and unique asset of the business of the Company, developed at
considerable expense to the Company. and is not available to the public at large
or other persons engaging in businesses which are the same as or similar to the
business of the Company.

c.Seller and Shareholder covenant and agree that each shall not for a period of
one (1) year, communicate or divulge to, or use for the benefit of itself or any
other person, firm, association or corporation, any information in any way
relating to the Proprietary Property, in competition with the business of the
Company.

 

Section 8.02 COVENANT NOT TO COMPETE

As a material part of the consideration given and received by the parties:

 

a.Seller and Shareholder, jointly and severally among Seller and Shareholder and
by and between Shareholders, expressly covenant and agree that for a period of
one (1) year, Seller will not engage in any business or perform any service,
directly or indirectly. in competition with the business of the Company, or have
any interest, whether as proprietor, partner, employee, stockholder, principal,
agent, consultant, director, officer, or in any other capacity or manner
whatsoever, in any enterprise that shall engage in the business of the Company,
except through publicly-traded shares of a mutual fund and major stock exchange.

 



12

 

 



b.In furtherance of the foregoing and not in limitation thereof. Seller and
Shareholder agree that for a period of one (I) year, Seller and Shareholder
shall not (aa) directly or indirectly, solicit or service in any way. on behalf
of itself or on behalf of or in conjunction with others, any customers, or
prospective customers who have been solicited or serviced by the Company; (bb)
directly or indirectly take any action which may induce any customer or divert
any business from the Company; or (cc) directly or indirectly, for himself or
any enterprise engaged in competition with the Company, solicit for employment
or employ any employee who is then employed by the Company or who has been
employed by the Company within one (1) year prior to the termination of his
employment.

c.The covenants on the part of Seller and Shareholder contained in this Article
8 shall be construed as an agreement independent of any other provision in this
Agreement. The existence of any claim or cause of action of Seller and/or
Shareholders against the Company, whether predicated on this Agreement or
otherwise shall not constitute a defense to the enforcement of this Article 8.

d.

(i)Seller and Shareholder understand that the provisions of Article 8 contain
restrictive covenants and prohibit the disclosure of the Proprietary Property of
the Company, agree to the reasonability of said provisions, and do herewith
expressly agree and acknowledge that their breach of this Agreement will not be
adequately compensated by money damages. Seller and Shareholder acknowledge that
the restrictions contained in this Agreement are a reasonable and necessary
protection of the legitimate interests of the Company and that any violation of
these restrictions would cause substantial irreparable injury to the Company.
Seller and Shareholder acknowledge that Purchaser would not have entered into
this Agreement without receiving the consideration offered by Seller and
Shareholder in binding itself to these restrictions.

(ii)Seller and Shareholder expressly agree that in the event of any suit which
may be brought by the Company for any violation of the provisions of Article 8.
any such breach or threatened breach of Article 8 shall entitle the Company to
any and/or of the following remedies:

(aa)an order in any such suit enjoining Seller and Shareholder from violating
said provisions. An order to that effect may be entered at any stage of such
litigation. without the requirement to post bond, and any application for such
injunction shall be without prejudice to any other right of action which may
accrue to the parties by reason of the breach or threatened breach of this
Agreement; and

 



13

 

 



(bb)an order in any such suit providing for monetary damages.

(iii)The remedies contained in this Article 8 are cumulative and not exclusive.
Nothing contained in this Agreement shall constitute a waiver by the parties.
nor shall the parties be precluded from availing themselves of any of the rights
and remedies available to them in law or in equity.

(iv)If any portion or portions of the covenants contained herein shall be, for
any reason. held invalid or unenforceable or deemed to be too excessive and,
therefore unenforceable, such portion or portions of the covenant shall be
reinterpreted by the court who shall have made such determination to requalify
the limitations provided therein so as to make the covenant enforceable, so long
as to make the covenant enforceable, so long as the modifications to be made
therein will not substantially defeat the original purposes of the parties
hereto and the parties hereto agree to be bound by such reinterpretation.



 



ARTICLE IX

 

GENERAL PROVISIONS

Section 9.01 NOTICES

All notices, consents, waivers, requests and other communications under this
Agreement must be in writing to:

 

(i) SELLER:Troy Holdings International, Inc.


Attn: Scott MacCannell, President

           Ana Misra. Vice President

204-11 Cidermill Avenue

Vaughan. Ontario, L4K 4B6. Canada

E-mail: smaccannellrii;tro‘ine.ca amisraittrovinc.ca

 



 

(ii) WITH A COPY TO:Mark G. Baker, LL.M.


Baker & Company, Banisters and Solicitors,

3300-130 Adelaide St. West

Toronto, ON

Canada, M5H3P5

Fax Number: (416) 366-3992

Email: mbakerObakerlawyers.com



 

(iii) PURCHASER:Epazz, Inc.
Attn: Shaun Passley

 



14

 

 



:205 W. Wacker Dr. Suite 1320


Chicago, Illinois 60606

Fax Number: (312) 873-4283

E-mail: shaun@epazz.net

    (iv) WITH A COPY TO 

Daniel M. Loewenstein

Evans, Loewenstein. Shimanovsky & Moscardini. Ltd.

130 South Jefferson Street, Suite 350

Chicago, Illinois 60661

Fax Number: (312) 466-0819

E-mail: dloewenstein4ielsm.com

 

 





or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section
9.01. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given:

 

a.in the case of a notice sent by regular or registered or certified mail, three
business days after it is duly deposited in the mails;

b.in the case of a notice delivered by hand, when personally delivered;

c.in the case of a notice sent by facsimile. upon transmission subject to
telephone confirmation of receipt; and

d.in the case of a notice sent by overnight mail or overnight courier service,
the next business day after such notice is mailed or delivered to such courier,
in each case given or addressed as aforesaid.

 

Section 9.02 BENEFIT AND BURDEN

This Agreement shall inure to the benefit of. and shall be binding upon. the
parties hereto and their successors and permitted assigns.

 

Section 9.03 NO THIRD PARTY RIGHTS

Nothing in this Agreement shall be deemed to create any right in any creditor or
other person not a party hereto (other than the Purchaser Indemnified Persons)
and this Agreement shall not be construed in any respect to be a contract in
whole or in part for the benefit of any third party (other than the Purchaser
Indemnified Persons).

 

Section 9.04 AMENDMENTS AND WAIVER

No amendment, modification, restatement or supplement of this Agreement shall be
valid unless the same is in writing and signed by the parties hereto. No waiver
of any provision of this Agreement shall be valid unless in writing and signed
by the party against whom that waiver is sought to be enforced.

 



15

 

 



Section 9.05 ASSIGNMENTS

Purchaser may assign any of its rights, interests and obligations under this
Agreement with the prior written consent and approval of the Seller.

 

Section 9.06 COUNTERPARTS

This Agreement may be executed in counterparts and by the different parties in
separate counterparts. each of which when so executed shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.

 

Section 9.07 CAPTIONS AND HEADINGS

The captions and headings contained in this Agreement are inserted and included
solely for convenience and shall not be considered or given any effect in
construing the provisions hereof if any question of intent should arise.

 

Section 9.08 CONSTRUCTION

The parties acknowledge that each of them has had the benefit of legal counsel
of its own choice and has been afforded an opportunity to review this Agreement
with its legal counsel and that this Agreement shall be construed as if jointly
drafted by the parties hereto.

 

Section 9.09 SEVERABILITY

Should any clause, sentence, paragraph. subsection. Section or Article of this
Agreement be judicially declared to be invalid, unenforceable or void, such
decision will not have the effect of invalidating or voiding the remainder of
this Agreement. and the parties agree that the part or parts of this Agreement
so held to be invalid. unenforceable or void will be deemed to have been
stricken by the parties, and the remainder will have the same force and
effectiveness as if such stricken part or parts had never been included herein.

 

Section 9.10 EFFECT OF FACSIMILE AND PHOTOCOPIED SIGNATURES

This Agreement may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy of this Agreement shall be effective as an original for
all purposes.

 

Section 9.11 REMEDIES

The parties agree that the covenants and obligations contained in this Agreement
relate to special, unique and extraordinary matters and that a violation of any
of the terms would cause irreparable injury in an amount which would be
impossible to estimate or determine and for which any remedy at law would be
inadequate. As such, the parties agree that if either party fails or refuses to
fulfill any of its obligations under this Agreement or to make any payment or
deliver any instrument required then the other party shall have the remedy of
specific performance. which remedy shall be cumulative and nonexclusive and
shall be in addition to any other rights and remedies otherwise available under
any' other contract or at law or in equity and to which such party might be
entitled including but not limited to breach of contract and or breach of
promissory note.

 



16

 

 



Section 9.12 TIME OF ESSENCE

The parties agree that with regard to all dates and time periods set forth in
this Agreement, time is of the essence.

 

Section 9.13 GOVERNING LAW

This agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of Illinois.
without giving effect to the conflict of law principles thereof.

 

Section 9.14 JURISDICTION/VENUE

Each of the parties hereby:

 

a.irrevocably submits to the personal jurisdiction of any Illinois court, over
any claim arising out of or relating to this Agreement and irrevocably agrees
that any and all such claims may be heard and determined in such Illinois court,
in and for Cook County, and

b.irrevocably waives, to the fullest extent permitted by applicable law, any
objection it may now or hereafter have to the venue in any proceeding being
brought in a court in the Circuit Court of Cook County, Illinois.

 

Section 9.15 PREVAILING PARTY COSTS

If any party commences an action against another party to enforce any of the
terms, covenants, conditions or provisions of this Agreement, or because of a
breach by a party of its obligations under this Agreement, the prevailing party
in any such action shall be entitled to recover its losses, including reasonable
attorneys' fees, costs and interest incurred in connection with the enforcement
of this agreement.

 

Section 9.16 ENTIRE AGREEMENT

This Agreement sets forth all of the promises, agreements, conditions,
understandings, warranties and representations among the parties with respect to
the transactions contemplated hereby and thereby, and supersedes all prior
agreements, arrangements and understandings between the parties, whether
written, oral or otherwise.

 

 

[Remainder of page left intentionally blank. Signature pace follows.]



17

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 



“SELLER” “COMPANY”     TROY HOLDINGS INTERNATIONAL, INC. TELECORP PRODUCTS, INC.
    By: /s/ Scott MacCannell By: /s/ Scott MacCannell SCOTT MACCANNELL SCOTT
MACCANNELL Its: President Its: Director     By: /s/ Ana Misra By: /s/ Ana Misra
Ana Misra Ana Misra Its: VP Finance Its: Director     ‘PURCHASER”      

EPAZZ, INC.

          By: /s/ Shaun Passley   Shaun Passley   Its: Chief Executive Officder
     

 